DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic device for positioning in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 recites “the third underfloor wheelset lathe and the fourth underfloor wheelset lathe are arranged on opposite sides of the second rail support.”  The disclosure is that the first rail support is between the third and fourth lathes, not the second rail support.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the transverse direction" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 22 recites “the third underfloor wheelset lathe and the fourth underfloor wheelset lathe are arranged on opposite sides of the second rail support.”  Previously, in claim 18, the first rail support is recited as being between the third and fourth lathes.  It is unclear whether this claim is meant to refer to the first rail support instead of the second rail support.  Appropriate correction required.
Claim 24 recites “an electronic device for the positioning” in Line 2.  The limitation “an electronic device for the positioning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites that the first rail support is between the third and fourth lathes.  As such, the recitation that the lathes are arranged on opposite sides of the first rail support does not further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A).
(Claim 18) Jiang et al. (“Jiang”) discloses a device for machining (Figs. 1-3) that includes a first underfloor wheelset lathe (2) for reprofiling wheels and brake discs from a first wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a second underfloor wheelset lathe (7) for reprofiling wheels and brake discs from a second wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a third underfloor wheelset lathe (29) for reprofiling wheels and brake discs from a third wheelset of a rail vehicle (Translation at ¶¶ 0023-0030), and a fourth underfloor wheelset lathe (27) for reprofiling wheels and brake discs from a fourth wheelset of a rail vehicle (Translation at ¶¶ 0023-0030).  A first rail support (28) is arranged between the third underfloor wheelset lathe (29) and the fourth underfloor wheelset lathe (27; Fig. 3).  The distance between the second underfloor wheelset lathe (7) and the first underfloor wheelset lathe (2) is adjustable as the second lathe is described as being on a moving device (Translation at ¶¶ 0021-0022; 12 (sliding block), 13 (first rail)).  The disclosure states that the third lathe and the fourth lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0025-0027).  While there is no explicit disclosure that both of the first rail support as well as the third and fourth underfloor wheelset lathes are capable of independent movement, the independent movement of each of these features is suggested in Figure 3 by each being mounted upon the second rail (20) via respective sliding blocks (18, 21, 22; Translation at ¶¶ 0018, 0022).  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with independently a movable first rail support and movable third and fourth lathes as suggested by the sliding block arrangements in order to save time during setup/adjustment and increase flexibility of the device to adjust to different wheel spacings.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to a known device (method, or product) ready for improvement to yield predictable results).  It is worth noting that even if the fourth lathe (27) alone were movable, then the first rail support would then have to move whether or not it is connected directly to the fourth lathe base.  Because the fourth lathe would collide or be limited by the first rail support, the first rail support would have to move to enable the fourth rail to move.

    PNG
    media_image1.png
    559
    817
    media_image1.png
    Greyscale

(Claim 20) The first underfloor wheelset lathe (2) and the second underfloor wheelset lathe (7) are arranged on opposite sides of a second rail support (6; Fig. 2).
(Claim 21) The second rail support (6) is not explicitly disclosed as being displaceable relative to the first underfloor wheelset lathe and/or relative to the second underfloor wheelset lathe.  Yet, the disclosure states that the first lathe and the second lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0021-0022).  It should be noted that the movement of the first rail support is suggested in Figure 2 by being mounted upon rails (13).  Because Applicant failed to dispute the assertion that adjustment of the second rail support is well-known in the art, the official notice assertion is taken as Applicant admitted prior art (AAPA).  See MPEP § 2144.03 C.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a movable second rail support in order to provide sufficient support for the train car between the first and second lathes no matter the distance that the third and fourth lathes are spaced apart.
(Claim 22) The third underfloor wheelset lathe (29) and the fourth underfloor wheelset lathe (27) are arranged on opposite sides of the second rail support (or second rather) inasmuch as Applicant has the same arrangement (Fig. 3).
(Claim 23) The first rail support (28) is mechanically coupled to the third underfloor wheelset lathe or to the fourth underfloor wheelset lathe at the very least by way of the rails (20).
(Claim 24) The device is characterized by an electronic device for controlling the positioning of the underfloor wheelset lathes and/or the rail supports (CNC machine disclosed along with automatic control of positioning of lathes - Translation at ¶¶ 0001-0002, 0007-0030).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A) in view of Applicant Admitted Prior Art (AAPA).
(Claim 19) Jiang does not explicitly disclose the lathe structure as claimed.
Yet, the AAPA discloses the known lathe structure (Figs. 1, 2; Written Description at pages 11-13) characterized in that an underfloor wheelset lathe includes the following: a machine stand (3), a crossbeam (2) for bridging a workshop track with two rails in the transverse direction, two roller carriers (7A, 7B), four friction rollers (8; Fig. 1), at least one friction roller drive (9) for driving the friction rollers, and at least one axial guide roller for axial guidance of the wheelset (19), with the crossbeam being mounted on the machine stand (Fig. 2), with the roller carriers being movably connected to the machine stand (Figs. 1, 2; Written Description at pages 11-13), and with the friction rollers being rotatably mounted on the roller carrier (Figs. 1, 2; Written Description at pages 11-13).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a lathes(s) as taught by the AAPA in order to support train wheels during a cutting operation.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and simple substitution of one known element for another to obtain predictable results).
Claims 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A) in view of Nicaise (US Pub. No. 2005/0229754 A1).
(Claim 18) Jiang et al. (“Jiang”) discloses a device for machining (Figs. 1-3) that includes a first underfloor wheelset lathe (2) for reprofiling wheels and brake discs from a first wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a second underfloor wheelset lathe (7) for reprofiling wheels and brake discs from a second wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a third underfloor wheelset lathe (29) for reprofiling wheels and brake discs from a third wheelset of a rail vehicle (Translation at ¶¶ 0023-0030), and a fourth underfloor wheelset lathe (27) for reprofiling wheels and brake discs from a fourth wheelset of a rail vehicle (Translation at ¶¶ 0023-0030).  A first rail support (28) is arranged between the third underfloor wheelset lathe (29) and the fourth underfloor wheelset lathe (27; Fig. 3).  The distance between the second underfloor wheelset lathe (7) and the first underfloor wheelset lathe (2) is adjustable as the second lathe is described as being on a moving device (Translation at ¶¶ 0021-0022; 12 (sliding block), 13 (first rail)).  The disclosure states that the third lathe and the fourth lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0025-0027).  While there is no explicit disclosure that both of the first rail support as well as the third and fourth underfloor wheelset lathes are capable of independent movement, the independent movement of each of these features is suggested in Figure 3 by each being mounted upon the second rail (20) via respective sliding blocks (18, 21, 22; Translation at ¶¶ 0018, 0022).

    PNG
    media_image1.png
    559
    817
    media_image1.png
    Greyscale

Nicaise discloses that respective movement of each driving elements (15, 17) and support elements (11, 13) is known in the art (¶ 0017).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with individually adjustable driving/supporting features (movable third and fourth underfloor wheelset lathes and a movable first rail support) as suggested in Nicaise in order to save time during setup/adjustment and increase flexibility of the device to adjust to different wheel spacings.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to a known device (method, or product) ready for improvement to yield predictable results).  It is worth noting that even if the fourth lathe (27) alone were movable, then the first rail support would then have to move whether or not it is connected directly to the fourth lathe base.  Because the fourth lathe would collide or be limited by the first rail support, the first rail support would have to move to enable the fourth rail to move.
(Claim 20) The first underfloor wheelset lathe (2) and the second underfloor wheelset lathe (7) are arranged on opposite sides of a second rail support (6; Fig. 2).
(Claim 21) The second rail support (6) is not explicitly disclosed as being displaceable relative to the first underfloor wheelset lathe and/or relative to the second underfloor wheelset lathe.  Yet, the disclosure states that the first lathe and the second lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0021-0022).  It should be noted that the movement of the first rail support is suggested in Figure 2 by being mounted upon rails (13).  Because Applicant failed to dispute the assertion that adjustment of the second rail support is well-known in the art, the official notice assertion is taken as Applicant admitted prior art (AAPA).  See MPEP § 2144.03 C.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a movable second rail support in order to provide sufficient support for the train car between the first and second lathes no matter the distance that the third and fourth lathes are spaced apart.
(Claim 22) The third underfloor wheelset lathe (29) and the fourth underfloor wheelset lathe (27) are arranged on opposite sides of the second rail support (or second rather) inasmuch as Applicant has the same arrangement (Fig. 3).
(Claim 23) The first rail support (28) is mechanically coupled to the third underfloor wheelset lathe or to the fourth underfloor wheelset lathe at the very least by way of the rails (20).
(Claim 24) The device is characterized by an electronic device for controlling the positioning of the underfloor wheelset lathes and/or the rail supports (CNC machine disclosed along with automatic control of positioning of lathes - Translation at ¶¶ 0001-0002, 0007-0030).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A) in view of Nicaise (US Pub. No. 2005/0229754 A1) further in view of Applicant Admitted Prior Art (AAPA).
(Claim 19) Jiang does not explicitly disclose the lathe structure as claimed.
Yet, the AAPA discloses the known lathe structure (Figs. 1, 2; Written Description at pages 11-13) characterized in that an underfloor wheelset lathe includes the following: a machine stand (3), a crossbeam (2) for bridging a workshop track with two rails in the transverse direction, two roller carriers (7A, 7B), four friction rollers (8; Fig. 1), at least one friction roller drive (9) for driving the friction rollers, and at least one axial guide roller for axial guidance of the wheelset (19), with the crossbeam being mounted on the machine stand (Fig. 2), with the roller carriers being movably connected to the machine stand (Figs. 1, 2; Written Description at pages 11-13), and with the friction rollers being rotatably mounted on the roller carrier (Figs. 1, 2; Written Description at pages 11-13).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a lathes(s) as taught by the AAPA in order to support train wheels during a cutting operation.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and simple substitution of one known element for another to obtain predictable results).
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.  Applicant contends that the written description’s use of the phrase “electronic device” obviates the interpretation under 35 USC 112(f).  Applicant then argues that the prior art disclosure of Nicaise would not be considered by one having ordinary skill in the art.  Examiner disagrees.
Relative to the interpretation under 35 USC 112(f), the mere recitation of like terminology within the written description as in the claim does not make an interpretation under 35 USC 112(f) improper.
Turning to the Nicaise reference, one of ordinary skill in the art would consider its teachings.  The reference is in the machining field of long workpieces.  There are multiple driving devices with supports therebetween.  The lathes in Jiang are driving devices and have supports therebetween.  One of ordinary skill would look to other pieces of prior art that deal in the machining and support of long workpieces.  Thus, a prima facie case of obviousness has been established.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722